BOLIN, Judge.
In March 1974, plaintiff injured his back during the course and scope of his employment; the employment was hazardous; workmen’s compensation payments were made to plaintiff by defendants for approximately one month; payments were discontinued in April 1974; and plaintiff sued for additional benefits, penalties and attorney fees. These demands were rejected and plaintiff appeals. We affirm the judgment.
The issues are: (1) whether or not plaintiff is entitled to receive additional benefits beyond those paid by defendants; (2) if so, were defendants arbitrary and capricious in discontinuing compensation payments after receiving a report of an orthopedist that plaintiff was able to return to work.
Immediately after the injury plaintiff was hospitalized for a period in excess of one week. He was later examined and treated by two orthopedists whose testimony was contradictory as to plaintiff’s ability to return to work. In a written opinion the trial court found plaintiff failed to prove he was disabled beyond April 23, 1974.
The record before us supports this conclusion and the judgment is affirmed at plaintiff’s cost.